Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 11, 2020

The Court of Appeals hereby passes the following order:

A21A0450. LOUIS EUGENE ABRAM v. THE STATE.

      A jury found Louis Eugene Abram guilty of child molestation, statutory rape,
and other crimes, and he was sentenced on May 16, 2016. He filed a timely motion
for new trial, which the trial court denied on July 28, 2020. Abram filed a notice of
appeal on August 31, 2020. However, we lack jurisdiction.
   To be timely, a notice of appeal must be filed within 30 days after entry of the
appealable order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. Couch v.
United Paperworkers Intl. Union, 224 Ga. App. 721, 721 (482 SE2d 704) (1997).
Abram’s notice of appeal was untimely filed 34 days after entry of the order he seeks
to appeal. Accordingly, his notice of appeal is untimely, and this case is hereby
DISMISSED for lack of jurisdiction.
    Because Abram is represented by counsel, he is informed of the following in
accordance with Rowland v. State, 264 Ga. 872 (452 SE2d 756) (1995): This appeal
has been dismissed because of your counsel’s failure to file a timely notice of appeal.
If you still wish to appeal, you may request the trial court to grant an out-of-time
appeal. If the trial court grants an out-of-time appeal, you will have 30 days from that
grant in which to instigate an appeal. If the trial court denies your request for an out-
of-time appeal, you may appeal that denial by filing a notice of appeal within 30 days
of the denial. If you no longer wish to appeal your conviction, you need not do
anything else. The Clerk of Court is DIRECTED to send a copy of this order to
Abram and to Abram’s attorney, and the latter is also DIRECTED to send a copy to
Abram.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     12/11/2020
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.